Mr. Justice Wolf
delivered the opinion of the court.
The District Court of San Juan rendered a judgment against the defendant. The latter took an appeal on the 20th of December, 1926. This is a motion, for dismissal essentially on the ground that the transcript of the record was not brought to this court within 30 days from the appeal. In fact at the time of the motion over four months had elapsed.
To oppose the. motion the appellant presents a certificate from the secretary of the district court showing that the said court on the 19th day of April, 1927, granted him an extension of thirty days to file the transcript of the evidence.
The theory of the motion to dismiss is that no transcript of the evidence was necessary as the parties filed a written stipulation in court wherein all the facts were agreed upon between the parties. On this stipulation, and without any other trial, the court rendered its judgment.
While when parties stipulate as to all the facts, cases might still be imagined when a transcript of the evidence was necessary, yet the rule should be when the parties file a written stipulation accepted by the court and acted upon by it, that no further incorporation of the evidence is necessary. We shall so hold, in the absence of any showing by the appellant that any further incorporation was necessary.
The stipulation in this case contained about twenty-three lines of typewritten matter. To reproduce it in any event the busy stenographer of the district court was not needed. A copy of it could have been made and certified by the secretary or the parties, whether the stipulation already formed part of the judgment roll or not. Under these circumstances the appeal has been pending unnecessarily for more than ninety days, and if for no other reason should be dismissed under section 59 of the rules of this court.
While we have great sympathy with the busy judges of the District Court of San Juan, this' is evidently, as an *762inspection would have revealed, a case in which no extension of time ought to have been granted.
The appeal will he dismissed.